Title: To James Madison from John Lamson, 18 March 1802
From: Lamson, John
To: Madison, James


					
						Respected Sir
						Trieste March 18th. 1802
					
					My last to You was under date of the 29 Decr. 1801 a few days after my arrivall in this 

City, since which I have received a duplicate of Your circular to the Consuls and Agents of the 

United States, and duly note the contents. The instructions and recommendations therein contained 

will receive my most Unremitted attention To facilitate the wishes of the Goverment and 

promote the intrests of the Citizens of the U.S. by every means within the limits of my Abilities 

will ever be my study. That You should be "informed of the channells in which our commerce 

flows" is truly very important and to this part of my duty I shall be very attentive but while no law 

exists authorising the necessary information from those who have the management of the cargos: 

it will seldom be accurate especially in a port like this, no duties being payable little attention is 

paid to entries; the counterfeiting our Sea Letters is an evil to counteract which effectually will 

be difficuilt without Legislative aid; to prevent our Vessels from suffering by an oppressive 

quarantine, communications have been made to the proper Officer, and I am induced to beleive we 

shall have every indulgence the existing circumstances will allow, and shall give You the 

earliest information of the pravelence of epidemics. Trieste being a free port in a central situation 

has every appearence of becoming in a commercial view important. The facility with which it can 

communicate with all the South of Germany, and a great part of Italy, renders it probable that these 

places would prefer taking their Supplies from hence especially, if they can find a ready sale for 

their Manufactures, as a considerable expence would be saved in the transportation. As much may 

depend Upon the Manner in which this trade is first introduced, I submit to you the propriety of 

so far altering the consular commission as to make it general for all the ports of the Emperor in 

the Adriatic, including Venice, Untill the commerce becomes of so much importance as to induce 

Citizens of the United States to accept consular commissions. By this means a Uniform system may 

be adopted in all the ports and thus prevent the intrests of our Merchants from suffering by 

the rivalship which might be created should those offices pass into the hands of foreigners, who 

not having a thourough knowledge of our country and its commerce, cannot allways be supposed 

to have the same intrests.
					Indeed the Goverment here have put this construction on my commission and have given 

me their Exequator accordingly & in consequence I shall venture to name agents in the different 

ports Untill I receive your instructions to the contrary. Should this construction be thought too 

extensive or inconsistent with the views of the President, his determination will meet a most 

cheerfull acquiescence on my part. As it is probable the United States will allways find it for their 

advantage to keep (even in time of peace) a part of their Navall force in the Medeteranean it may in 

future be thought necessary to have Agents in some of the ports for their supplies if one should be 

found necessary for the Adriatic, I hope I shall not be thought impertinate if I Solicite Your 

patronage.
					In the frankfort paper appeared the following article which I translate verbatim for 

Your information. "Stockholm 9. Feby. 1802 The Bey of Tripoli has bought in the port of Smyrna 

a Vessell with three masts which he will employ against the Sweedish and American Ships".
					I hope I shall not be tho’t too negligent if I defer sending you a return of all the American 

Vessells that have ever visited this port Untill June, in order that it may be more compleat and 

correct. I am Sir with every Sentiment of esteem and respect Your most Obed. Huml. Servt.
					
						John Lamson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
